[avaya-ex101_2020331x10q001.jpg]
EXHIBIT 10.1 Form of RSU Award Agreement 2019 Equity Incentive Plan RESTRICTED
STOCK UNIT AWARD AGREEMENT PURSUANT TO THE AVAYA HOLDINGS CORP. 2019 EQUITY
INCENTIVE PLAN * * * Participant: [Participant Name] “Grant Date”: [Grant Date]
Grant Number: [Client Grant ID] Number of Restricted Stock Units (“RSUs”)
Granted: [RSUs Granted] * * * This RESTRICTED STOCK UNIT AWARD AGREEMENT (this
“Agreement”), dated as of the Grant Date specified above, is entered into by and
between Avaya Holdings Corp., a corporation organized in the State of Delaware
(the “Company”), and the Participant specified above, pursuant to the Avaya
Holdings Corp. 2019 Equity Incentive Plan, as in effect and as amended from time
to time (the “Plan”), which is administered by the Committee; WHEREAS, the
Committee has determined that it would be in the best interests of the Company
to grant the Participant an Other Stock-Based Award in the form of the RSUs
provided herein, each of which represents the right to receive one share of
Common Stock upon vesting of such RSU, subject to the terms and conditions
contained herein and in the Plan. NOW, THEREFORE, in consideration of the mutual
covenants and promises hereinafter set forth and for other good and valuable
consideration, the parties hereto hereby mutually covenant and agree as follows:
1. Incorporation by Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms, conditions and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms, conditions and provisions are made a
part of and incorporated into this Agreement as if they were each expressly set
forth herein. Except as provided otherwise herein, any capitalized term not
defined in this Agreement shall have the same meaning as is ascribed thereto in
the Plan. The Participant hereby acknowledges receipt of a true copy of the Plan
and that the Participant has read the Plan carefully and fully understands its
content and agrees to be bound thereby and hereby. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control. 2. Grant of RSUs. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above, subject to adjustment as provided for in the



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q002.jpg]
Plan, on the terms and conditions set forth in this Agreement, including,
without limitation, in Appendix I and II attached hereto, and otherwise provided
for in the Plan. Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of the shares of Common Stock
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement. The RSUs shall be credited to a separate book-entry account
maintained for the Participant on the books of the Company. The Participant’s
interest in the book- entry account shall be that of a general, unsecured
creditor of the Company. 3. Vesting. (a) General. Except as set forth in Section
3(b) or Section 3(c), as applicable, the RSUs subject to this Award shall vest
as follows, provided that the Participant has not incurred a Termination of
Employment prior to each such vesting date, and provided, further, that there
shall be no proportionate or partial vesting in the periods prior to each such
vesting date. Vesting Dates Percentage of RSUs On the date listed below which is
closest to, and following, the one year anniversary of the Grant Date: 33.34% •
February 15 • May 15 • August 15 • November 15 Quarterly thereafter on each
February 15, May 15, August 15 and 8.33% November 15 Notwithstanding the
foregoing, if the number of RSUs is not evenly divisible, then no fractional
RSUs shall vest and the smaller installments shall vest first, and upon vesting
of the last installment in accordance with the terms and conditions hereof, 100%
of the RSUs subject to this Award shall be fully vested. (b) Accelerated Vesting
Upon a Qualifying Termination (Change in Control). In the event the Participant
incurs a Termination of Employment prior to the last vesting date provided for
in Section 3(a) as a result of the Participant’s Termination of Employment by
the Company or the Company Entity that is the Participant’s actual employing
entity without Cause, by the Participant for Good Reason, or due to the
Participant’s death or Disability (any such Termination of Employment, a
“Qualifying Termination”), and such Qualifying Termination occurs (i) only to
the extent the Participant is also a participant in the Avaya Inc. Change in
Control Severance Plan, during a Potential Change in Control Period, as such
term is defined in the Avaya Inc. Change in Control Severance Plan or (ii)
within the twenty-four (24) month period immediately following a Change in
Control, subject to the Participant’s (or the Participant’s estate’s, if
applicable) execution, delivery and non-revocation of a customary release of
claims in favor of the Company and its subsidiaries and affiliates within sixty
(60) days of such Termination of Employment and, except in the event of a
Termination of Employment due to death, continued 2



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q003.jpg]
compliance with Appendix I to this Agreement, all outstanding and unvested RSUs
shall fully vest effective as of the date of such Termination of Employment. (c)
Forfeiture. Except as otherwise expressly provided for in Section 3(b) or as
otherwise determined by the Committee or its designee, all outstanding and
unvested RSUs shall be immediately forfeited upon the Participant’s Termination
of Employment for any reason. For the avoidance of doubt, in the event that the
Participant fails to execute, deliver and not revoke the release of claims
provided for in Section 3(b), any RSUs that remain outstanding and unvested as
of the sixtieth (60th) day following the date on which the Qualifying
Termination occurs shall be forfeited and cancelled as of such sixtieth (60th)
day without consideration therefor. Additionally, in the event of the
Participant’s Termination of Employment by the Company or the Company Entity
that is the Participant’s actual employing entity for Cause, all of the
Participant’s outstanding RSUs, whether or not vested, shall be forfeited and
cancelled without consideration therefor effective as of the date of such
Termination of Employment. 4. Delivery of Shares. Except as otherwise expressly
provided for in Section 23, promptly following the vesting of the RSUs (but in
no event more than sixty (60) days thereafter) (or, in the event of a Qualifying
Termination pursuant to Section 3(b) above, on the sixtieth (60th) day following
the date on which the Participant’s Termination of Employment occurs, provided
the conditions set forth in Section 3(b) above have been met), the Participant
shall receive the number of shares of Common Stock (or any consideration paid in
respect of such Common Stock in connection with a Change in Control) that
correspond to the number of RSUs that have become vested on the applicable
vesting date, less any shares of Common Stock withheld by the Company pursuant
to Section 13.6 of the Plan, and such vested RSUs shall be cancelled upon
receipt of the shares of Common Stock (or any consideration paid in respect of
such Common Stock in connection with a Change in Control). 5.
Non-Transferability. No portion of the RSUs may be sold, assigned, transferred,
encumbered, hypothecated or pledged by the Participant, other than to the
Company as a result of forfeiture of the RSUs as provided herein. 6. Governing
Law. All questions concerning the construction, validity and interpretation of
this Agreement, including but not limited to Appendix I and II hereto, shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the choice of law principles thereof. Any suit,
action or proceeding with respect to this Agreement shall be governed by Section
13.11 of the Plan. 7. Legend. The Company may at any time place legends
referencing any applicable federal, state or foreign securities law restrictions
on all certificates, if any, representing shares of Common Stock issued pursuant
to this Agreement. The Participant shall, at the request of the Company,
promptly present to the Company any and all certificates, if any, representing
shares of Common Stock acquired pursuant to this Agreement in the possession of
the Participant in order to carry out the provisions of this Section 7. 8.
Securities Representations. This Agreement is being entered into by the Company
in reliance upon the following express representations and warranties of the
Participant. The Participant hereby acknowledges, represents and warrants that:
3



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q004.jpg]
(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 8. (b) If the Participant is deemed an affiliate within the meaning
of Rule 144 of the Securities Act, the shares of Common Stock issuable hereunder
must be held indefinitely unless an exemption from any applicable resale
restrictions is available or the Company files an additional registration
statement (or a “re-offer prospectus”) with regard to such shares of Common
Stock and the Company is under no obligation to register such shares of Common
Stock (or to file a “re- offer prospectus”). (c) If the Participant is deemed an
affiliate within the meaning of Rule 144 of the Securities Act, the Participant
understands that (i) the exemption from registration under Rule 144 shall not be
available unless (A) a public trading market then exists for the Common Stock,
(B) adequate information concerning the Company is then available to the public,
and (C) other terms and conditions of Rule 144 or any exemption therefrom are
complied with, and (ii) any sale of the shares of Common Stock issuable
hereunder may be made only in limited amounts in accordance with the terms and
conditions of Rule 144 or any exemption therefrom. 9. Entire Agreement;
Amendment. This Agreement, together with the Plan, contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter; provided however,
that the restrictive covenants contained in Appendix I hereto are in addition to
and not in lieu of any other restrictive covenants by which the Participant may
be bound. The Committee shall have the right, in its sole discretion, to modify
or amend this Agreement from time to time in accordance with and as provided in
the Plan. The Company shall give written notice to the Participant of any such
modification or amendment of this Agreement as soon as practicable after the
adoption thereof. 10. Notices; Electronic Delivery and Acceptance. Any notice
hereunder by the Participant shall be given to the Company in writing and such
notice shall be deemed duly given only upon receipt thereof by the General
Counsel of the Company. Any notice hereunder by the Company shall be given to
the Participant in writing and such notice shall be deemed duly given only upon
receipt thereof at such address as the Participant may have on file with the
Company. The Company may, in its sole discretion, decide to deliver any
documents related to RSUs awarded under the Plan or future RSUs that may be
awarded under the Plan by electronic means or request the Participant’s consent
to participate in the Plan by electronic means. By accepting this RSU Award, the
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company. 11. No Right to Employment or Service. Any questions as to whether
and when there has been a Termination of Employment and the cause of such
Termination of Employment shall be determined in the sole discretion of the
Committee. Nothing in this Agreement shall interfere with or limit in any way
the right of the Company, its Subsidiaries or its Affiliates to terminate the
Participant’s employment or service at any time, for any reason and with or
without Cause, and shall not guarantee any right to future employment. 4



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q005.jpg]
12. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan), to the extent permitted by applicable law. This
authorization and consent is freely given by the Participant. 13. Compliance
with Laws. The grant of RSUs and the issuance of shares of Common Stock
hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
RSUs or any shares of Common Stock pursuant to this Agreement if any such
issuance would violate any such requirements. As a condition to the settlement
of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation. 14. Binding Agreement. This Agreement shall
inure to the benefit of, be binding upon, and be enforceable by the Company and
its successors and assigns. 15. Headings. The titles and headings of the various
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of this Agreement. 16. Counterparts. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
instrument. 17. Further Assurances. Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder. 18. Severability. The invalidity or
unenforceability of any provisions of this Agreement in any jurisdiction shall
not affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law. 19. Acquired Rights. The Participant
acknowledges and agrees that: (a) the Company may terminate or amend the Plan at
any time; (b) the award of RSUs made under this Agreement is completely
independent of any other award or grant and is made at the sole discretion of
the Company; (c) no past grants or awards (including, without limitation, the
RSUs awarded hereunder) give the Participant any right to any grants or awards
in the future whatsoever; and (d) any benefits granted under this Agreement are
not part of the Participant’s ordinary compensation 5



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q006.jpg]
and shall not be considered as part of such compensation in the event of
severance, redundancy or resignation. 20. Acceptance of Agreement.
Notwithstanding anything herein to the contrary, in order for this Award to
become effective, the Participant must acknowledge acceptance of this Agreement
no later than the sixtieth (60th) day following the Grant Date (the “Final
Acceptance Date”). If the Participant’s acceptance of this Agreement does not
occur by the Final Acceptance Date, then the entire Award will be forfeited and
cancelled without any consideration therefor, except as otherwise determined in
the Committee’s sole and absolute discretion. 21. No Waiver. No waiver or
non-action by either party hereto with respect to any breach by the other party
of any provision of this Agreement shall be deemed or construed to be a waiver
of any succeeding breach of such provision or as a waiver of the provision
itself. 22. No Rights as a Stockholder. The Participant’s interest in the RSUs
shall not entitle the Participant to any rights as a stockholder of the Company.
The Participant shall not be deemed to be the holder of, or have any of the
rights and privileges of a stockholder of the Company in respect of, the shares
of Common Stock unless and until such shares have been issued to the Participant
in accordance with this Agreement and the Plan. 23. Withholding. Notwithstanding
the withholding provision in the Plan or anything else in this Agreement: (a) If
in the tax jurisdiction in which the Participant resides, a tax withholding
obligation arises upon vesting of the RSUs (regardless of when the Common Stock
underlying the RSUs are delivered to the Participant), on each date that all or
a portion of the RSUs actually vests, if (1) the Company does not have in place
an effective registration statement under the Securities Act and there is not a
Securities Act exemption available under which the Participant may sell Common
Stock or (2) the Participant is subject to a Company-imposed trading blackout,
then unless the Participant has made other arrangements satisfactory to the
Company, the Company will withhold from the shares of Common Stock to be
delivered to the Participant such number of shares of Common Stock as are
sufficient in value (as determined by the Company in its sole discretion) to
cover the amount of the tax withholding obligation. (b) If in the tax
jurisdiction in which the Participant resides, a tax withholding obligation
arises upon delivery of the Common Stock underlying the RSUs (regardless of when
vesting occurs), then following each date that all or a portion of the RSUs
actually vests, the Company will defer the delivery of the Common Stock
otherwise deliverable to the Participant until the earliest of: (1) the date of
the Participant’s Termination of Employment, (2) the date that the short-term
deferral period under Section 409A of the Code expires with respect to such
vested RSUs, or (3) the date on which the Company has in place an effective
registration statement under the Securities Act or there is a Securities Act
exemption available under which the Participant may sell Common Stock and on
which the Participant is not subject to a Company-imposed trading blackout (the
earliest of such dates, the “Delivery Date”). If on the Delivery Date (x) the
Company does not have in place an effective registration statement under the
Securities Act and there is not a Securities Act exemption available under which
the Participant may sell shares of Common Stock or (y) the Participant is
subject to a Company-imposed trading blackout, then unless the 6



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q007.jpg]
Participant has made other arrangements satisfactory to the Company, the Company
will withhold from the shares of Common Stock to be delivered to the Participant
such number of shares of Common Stock as are sufficient in value (as determined
by the Company in its sole discretion) to cover the amount of the tax
withholding obligation. 24. Section 409A. Notwithstanding anything herein or in
the Plan to the contrary, the RSUs are intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent. 25. Non-U.S. Provisions. The Award
and the shares of Common Stock subject to the Award and payable pursuant to
Section 4 of this Agreement shall be subject to any special terms and conditions
for the Participant's country set forth in Appendix II attached hereto (the
"Country Addendum"). Moreover, if the Participant relocates to one of the
countries included in the Country Addendum, the special terms and conditions for
such country will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Country Addendum constitutes part of this
Agreement. [Remainder of Page Intentionally Left Blank] 7



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q008.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of [●].
AVAYA HOLDINGS CORP. By: Name: Title: PARTICIPANT [To be executed
electronically.] 8



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q009.jpg]
Appendix I NON-DISCLOSURE, IP ASSIGNMENT, NON-COMPETITION AND NON-SOLICITATION
By executing the Award Agreement, the Participant acknowledges the importance to
Avaya Holdings Corp. and its Affiliates existing now or in the future
(hereinafter referred to collectively as the “Company” or “Avaya”), of
protecting its confidential information and other legitimate business interests,
including, without limitation, the valuable trade secrets and good will that it
develops or acquires. The Participant further acknowledges that the Company is
engaged in a highly competitive business, that its success in the marketplace
depends upon the preservation of its confidential information and industry
reputation, and that obtaining agreements such as this one from its employees is
reasonable and necessary. The Participant undertakes the obligations in this
Appendix I in consideration of the Participant’s initial and/or ongoing
relationship with the Company, this Award, the Participant’s being granted
access to trade secrets and other confidential information of the Company, and
for other good and valuable consideration, the receipt and sufficiency of which
the Participant acknowledges. As used in this Appendix I, “relationship” refers
to a Participant’s employment or association as an advisor, consultant or
contractor, with the Company, as applicable. 1. Loyalty and Conflicts of
Interest 1.1. Exclusive Duty. During the Participant’s relationship with the
Company, the Participant will not engage in any other business activity that
creates a conflict of interest except as permitted by the Company’s Code of
Conduct, as in effect from time to time. 1.2. Compliance with Company Policy.
The Participant will comply with all lawful policies, practices and procedures
of the Company, as these may be implemented and/or changed by the Company from
time to time. Without limiting the generality of the foregoing, the Participant
acknowledges that the Company may from time to time have agreements with other
Persons which impose obligations or restrictions on the Company regarding
Intellectual Property, as defined below, created during the course of work under
such agreements and/or regarding the confidential nature of such work. The
Participant will comply with and be bound by all such obligations and
restrictions which the Company conveys to the Participant and will take all
actions necessary (to the extent within Participant’s power and authority) to
discharge the obligations of the Company under such agreements. 2.
Confidentiality 2.1. Nondisclosure and Nonuse of Confidential Information. All
Confidential Information, as defined below, which the Participant creates or has
access to as a result of the Participant’s relationship with the Company, is and
shall remain the sole and exclusive property of the Company. The Participant
will never, directly or indirectly, use or disclose any Confidential
Information, except (a) as required for the proper performance of the
Participant’s regular duties for the Company, (b) as expressly authorized in
writing in advance by the Company’s General Counsel, (c) as required by
applicable law or regulation, or (d) as may be Appendix I - 1



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q010.jpg]
reasonably determined by the Participant to be necessary in connection with the
enforcement of Participant’s rights in connection with this Appendix I. This
restriction shall continue to apply after the termination of the Participant’s
relationship with the Company or any restriction time period set forth in this
Appendix I, howsoever caused. The Participant shall furnish prompt notice to the
Company’s General Counsel of any required disclosure of Confidential Information
sought pursuant to subpoena, court order or any other legal process or
requirement, and shall provide the Company a reasonable opportunity to seek
protection of the Confidential Information prior to any such disclosure, to the
greatest extent time and circumstances permit. 2.2. Permissible Disclosure.
Nothing in the Award Agreement or this Appendix I shall prohibit or restrict the
Company, the Participant or their respective attorneys from: (i) making any
disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to the Award Agreement, including without
limitation, this Appendix I, or the Plan, or as required by law or legal
process, including with respect to possible violations of law; (ii)
participating, cooperating, or testifying in any action, investigation, or
proceeding with, or providing information to, any governmental agency or
legislative body, any self-regulatory organization, and/or pursuant to the
Sarbanes-Oxley Act; or (iii) accepting any U.S. Securities and Exchange
Commission awards. In addition, nothing in this Agreement or the Plan prohibits
or restricts Avaya or the Participant from initiating communications with, or
responding to any inquiry from, any regulatory or supervisory authority
regarding any good faith concerns about possible violations of law or
regulation. 2.3. Trade Secrets. Pursuant to 18 U.S.C. § 1833(b), the Participant
will not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret of Avaya that (i) is made (A) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to the Participant’s attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If the Participant files a lawsuit for retaliation by Avaya for
reporting a suspected violation of law, the Participant may disclose the trade
secret to the Participant’s attorney and use the trade secret information in the
court proceeding, so long as the Participant files any document containing the
trade secret under seal and does not disclose the trade secret except under
court order. Nothing in this Agreement or the Plan is intended to conflict with
18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets that
are expressly allowed by such section. 2.4. Use and Return of Documents. All
documents, records, and files, in any media of whatever kind and description,
relating to the business, present or otherwise, of the Company, and any copies
(including, without limitation, electronic), in whole or in part, thereof (the
“Documents” and each individually, a “Document”), whether or not prepared by the
Participant, shall be the sole and exclusive property of the Company. Except as
required for the proper performance of the Participant’s regular duties for the
Company or as expressly authorized in writing in advance by the Company, the
Participant will not copy any Documents or remove any Documents or copies or
derivatives thereof from the premises of the Company. The Participant will
safeguard, and return to the Company immediately upon termination of the
Participant’s relationship with the Company, and at such other times as may be
specified by the Company, all Documents and other property of the Company, and
all documents, records and files of its customers, subcontractors, vendors, and
suppliers (“Third-Party Documents” and Appendix I - 2



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q011.jpg]
each individually a “Third-Party Document”), as well as all other property of
such customers, subcontractors, vendors and suppliers, then in the Participant’s
possession or control. Provided, however, if a Document or Third-Party Document
is on electronic media, the Participant may, in lieu of surrender of the
Document or Third-Party Document, provide a copy on electronic media to the
Company and delete and overwrite all other electronic media copies thereof. Upon
request of any duly authorized officer of the Company, the Participant will
disclose all passwords necessary or desirable to enable the Company to obtain
access to the Documents and Third-Party Documents. Notwithstanding any provision
of this Section 2.4 to the contrary, the Participant shall be permitted to
retain copies of all Documents evidencing Participant’s hire, equity,
compensation rate and benefits, this Appendix I, and any other agreements
between the Participant and the Company that the Participant has signed or
electronically accepted. 3. Non-Competition, Non-Solicitation, and Other
Restricted Activity 3.1. Non-Competition. This paragraph is applicable to
Participants who hold Senior Director and higher positions as of the date this
Award is accepted. During the Participant’s relationship with the Company and
for a period of twelve (12) months immediately following the termination of the
Participant’s relationship with the Company for any reason, whether voluntary or
involuntary, the Participant will not, directly or indirectly, whether paid or
not, (a) serve as a partner, principal, licensor, licensee, employee,
consultant, officer, director, manager, agent, affiliate, representative,
advisor, promoter, associate, investor, or otherwise for, (b) directly or
indirectly, own, purchase, organize or take preparatory steps for the
organization of, or (c) build, design, finance, acquire, lease, operate, manage,
control, invest in, work or consult for or otherwise join, participate in or
affiliate him or herself with, any business whose business, product(s) or
operations are in any respect competitive with or otherwise similar to the
Company’s business. The foregoing covenant shall cover the Participant’s
activities in every part of the Territory. “Territory” shall mean (a) all states
of the United States of America from which the Company derived revenue or
conducted business at any time during the two-year period prior to the date of
the termination of the Participant’s relationship with the Company; and (b) all
other countries from which the Company derived revenue or conducted business at
any time during the two-year period prior to the date of the termination of the
Participant’s relationship with the Company. The foregoing shall not prevent:
(a) passive ownership by the Participant of no more than two percent (2%) of the
equity securities of any publicly traded company; or (b) the Participant’s
providing services to a division or subsidiary of a multi- division entity or
holding company, so long as (i) no division or subsidiary to which the
Participant provides services is in any way competitive with or similar to the
business of the Company, and (ii) the Participant is not involved in, and does
not otherwise engage in competition on behalf of, the multi-division entity or
any competing division or subsidiary thereof. 3.2. Good Will. Any and all good
will which the Participant develops during his or her relationship with the
Company with any of the customers, prospective customers, subcontractors or
suppliers of the Company shall be the sole, exclusive and permanent property of
the Company, and shall continue to be such after termination of the
Participant’s relationship with the Company, howsoever caused. Appendix I - 3



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q012.jpg]
3.3. Non-Solicitation of Customers. During the Participant’s relationship with
the Company and for a period of twelve (12) months immediately following the
termination of the Participant’s relationship with the Company for any reason,
whether voluntary or involuntary, the Participant will not, directly or
indirectly, contact, or cause to be contacted, directly or indirectly, or engage
in any form of oral, verbal, written, recorded, transcribed, or electronic
communication with any customer of the Company for the purposes of conducting
business that is competitive with or similar to that of the Company or for the
purpose of disadvantaging the Company’s business in any way; provided that this
restriction applies (i) only with respect to those customers who are or have
been a customer of the Company at any time within the immediately preceding
one-year period or whose business has been solicited on behalf of the Company by
any of its officers, employees or agents within said one-year period, other than
by form letter, blanket mailing or published advertisement, and (ii) only if the
Participant has performed work for such customer during his or her relationship
with the Company, has been introduced to, or otherwise had contact with, such
customer as a result of his or her relationship with the Company, or has had
access to Confidential Information which would assist in the solicitation of
such customer. The foregoing restrictions shall not apply to general
solicitation or advertising, including through media and trade publications.
3.4. Non-Solicitation/Non-Hiring of Employees and Independent Contractors.
During his or her relationship with the Company and for a period of twelve (12)
months immediately following the termination of the Participant’s relationship
with the Company for any reason, whether voluntary or involuntary, the
Participant will not, and will not assist anyone else to, (a) hire or solicit
for hiring any employee of the Company or seek to persuade or induce any
employee of the Company to discontinue employment with the Company, or (b) hire
or engage any independent contractor providing services to the Company, or
solicit, encourage or induce any independent contractor providing services to
the Company to terminate or diminish in any substantial respect its relationship
with the Company. For the purposes of this Appendix I, an “employee” or
“independent contractor” of the Company is any person who is or was such at any
time within the preceding six-month period. The foregoing restrictions shall not
apply to general solicitation or advertising, including through media, trade
publications and general job postings. 3.5. Non-Solicitation of Others. The
Participant agrees that for a period of twelve (12) months immediately following
the termination of the Participant’s relationship with the Company, for any
reason, whether voluntary or involuntary, the Participant will not solicit,
encourage, or induce, or cause to be solicited, encouraged or induced, directly
or indirectly, any franchisee, joint venture, supplier, vendor or contractor who
conducted business with the Company at any time during the two year period
preceding the termination of his or her relationship with the Company, to
terminate or adversely modify any business relationship with the Company, or not
to proceed with, or enter into, any business relationship with the Company, nor
shall the Participant otherwise interfere with any business relationship between
the Company and any such franchisee, joint venture, supplier, vendor or
contractor. 3.6. Notice of New Address and Employment. During the twelve
(12)-month period immediately following the termination of Participant’s
relationship with the Company, for any reason, whether voluntary or involuntary,
the Participant will promptly provide the Company with pertinent information
concerning each new job or other business activity in Appendix I - 4



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q013.jpg]
which the Participant engages or plans to engage during such twelve (12)-month
period as the Company may reasonably request in order to determine the
Participant’s continued compliance with his or her obligations under this
Appendix I. The Participant shall notify any new employer(s) of the
Participant’s obligations under this Appendix I, and hereby consents to
notification by the Company to such employer(s) concerning his or her
obligations under this Appendix I. The Company shall treat any such notice and
information as confidential, and will not use or disclose the information
contained therein except to enforce its rights hereunder. Any breach of this
Section 3.6 shall constitute a material breach of this agreement. 3.7.
Acknowledgement of Reasonableness; Remedies. In signing or electronically
accepting the Award Agreement, the Participant gives the Company assurance that
the Participant has carefully read and considered all the terms and conditions
hereof. The Participant acknowledges without reservation that each of the
restraints contained herein is necessary for the reasonable and proper
protection of the good will, Confidential Information and other legitimate
business interests of the Company, that each and every one of those restraints
is reasonable in respect to subject matter, length of time, and geographic area;
and that these restraints will not prevent the Participant from obtaining other
suitable employment during the period in which Participant is bound by them. The
Participant will never assert, or permit to be asserted on the Participant’s
behalf, in any forum, any position contrary to the foregoing. Were the
Participant to breach any of the provisions of this Appendix I, the harm to the
Company would be irreparable. Therefore, in the event of such a breach or
threatened breach, the Company shall, in addition to any other remedies
available to it, have the right to obtain preliminary and permanent injunctive
relief against any such breach or threatened breach without having to post bond,
and the Participant agrees that injunctive relief is an appropriate remedy to
address any such breach. Without limiting the generality of the foregoing, or
other forms of relief available to the Company, in the event of the
Participant’s breach of any of the provisions of this Appendix I, the
Participant will forfeit any award or payment made pursuant to any applicable
severance or other incentive plan or program, or if a payment has already been
made, the Participant will be obligated to return the proceeds to the Company.
3.8. Unenforceability. In the event that any provision of this Appendix I shall
be determined by any court of competent jurisdiction to be unenforceable by
reason of its being extended over too great a time, too large a geographic area
or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law. The
12-month period of restriction set forth in Sections 3.1, 3.3, 3.4 and 3.5
hereof and the 12-month period of obligation set forth in Section 3.6 hereof
shall be tolled, and shall not run, during any period of time in which the
Participant is in violation of the terms thereof, in order that the Company
shall have the agreed- upon temporal protection recited herein. 3.9. Limited
Exception for Attorneys. Insofar as the restrictions set forth in this Section 3
prohibit the solicitation, inducement or attempt to hire a licensed attorney who
is employed at the Company, they shall not apply if the Participant is a
licensed attorney and the restrictions contained herein are illegal, unethical
or unenforceable under the laws, rules and regulations of the jurisdiction in
which the Participant is licensed as an attorney. Appendix I - 5



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q014.jpg]
3.10. Attorneys’ Fees and Costs. Except as prohibited by law, the Participant
shall indemnify the Company from any and all costs and fees, including
attorneys’ fees, incurred by the Company in successfully enforcing the terms of
this Award Agreement against the Participant, (including, but not limited to, a
court partially or fully granting any application, motion, or petition by the
Company for a temporary restraining order, preliminary injunction, or permanent
injunction), as a result of the Participant’s breach or threatened breach of any
provision contained herein. Upon successful enforcement, the Company shall be
entitled to recover from the Participant its costs and fees incurred to date at
any time during the course of a dispute (i.e., final resolution of such dispute
is not a prerequisite) upon written demand to the Participant. 3.11.
Enforcement. The Company agrees that it will not enforce Sections 3.1, 3.3, 3.5
or the portion of Section 3.4 that prohibits Participant from hiring Company
employees and independent contractors to restrict Participant’s employment in
any jurisdiction in which such enforcement is contrary to law or regulation to
the extent that Participant is a resident of such jurisdiction at the time
Participant’s relationship with the Company terminates and does not otherwise
change residency during the restriction period. 4. Intellectual Property 4.1. In
signing or electronically accepting the Award Agreement, the Participant hereby
assigns and shall assign to the Company all of his or her rights, title and
interest in and to all inventions, discoveries, improvements, ideas, mask works,
computer or other apparatus programs and related documentation, and other works
of authorship (hereinafter each designated “Intellectual Property”), whether or
not patentable, copyrightable or subject to other forms of protection, made,
created, developed, written or conceived by the Participant during the period of
his or her relationship with the Company, whether during or outside of regular
working hours, either solely or jointly with another, in whole or in part,
either: (a) in the course of such relationship, (b) relating to the actual or
anticipated business or research development of the Company, or (c) with the use
of Company time, material, private or proprietary information, or facilities,
except as provided in Section 4.5 below. 4.2. The Participant will, without
charge to the Company, but at its expense, execute a specific assignment of
title to the Company and do anything else reasonably necessary, including but
not limited to providing or signing additional documentation that is reasonably
necessary to the Company or its designee, to enable the Company to secure,
maintain and/or perfect a patent, copyright or other form of protection for said
Intellectual Property anywhere in the world. Participant agrees that this
obligation shall continue after Participant’s relationship with the Company
terminates. If the Company is unable because of Participant’s mental or physical
incapacity or for any other reason to secure Participant’s signature to apply
for or to pursue any application for any United States or foreign patents or
copyright registrations covering Intellectual Property assigned to the Company
as above, then Participant hereby irrevocably designates and appoints the
Company or its designee and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and on Participant’s behalf
and instead to execute and file any such applications and to do all other
lawfully permitted acts to Appendix I - 6



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q015.jpg]
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by
Participant. 4.3. The Participant acknowledges that the copyrights in
Intellectual Property created with the scope of his or her relationship with the
Company belong to the Company by operation of law. Participant further
acknowledges and agrees that the decision whether or not to commercialize or
market any Intellectual Property developed by Participant solely or jointly with
others is within the Company’s sole benefit and discretion and that no payment
will be due to Participant as a result of the Company’s efforts to commercialize
or market such Intellectual Property. 4.4. The Participant has previously
provided to the Company a list (the “Prior Invention List”) describing all
inventions, original works of authorship, developments, improvements, and trade
secrets which were made by the Participant prior to his or her relationship with
the Company, which belong to the Participant and which are not assigned to the
Company hereunder (collectively referred to as “Prior Inventions”); and, if no
Prior Invention List was previously provided, the Participant represents and
warrants that there are no such Prior Inventions. Participant will not
incorporate, or permit to be incorporated, any Prior Invention into an Avaya
product, process, machine, solution or system without the Company’s prior
written consent. Notwithstanding the foregoing sentence, if, in the course of
Participant’s relationship with the Company, Participant incorporates into an
Avaya product, process, machine, solution or system a Prior Invention owned by
Participant or in which Participant has an interest, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license to make, have made, modify, use, sell, offer for sale and
import, such Prior Invention as part of or in connection with such product,
process, machine, solution or system. 4.5. Exception to Assignments. THE
PARTICIPANT UNDERSTANDS THAT THE PROVISIONS OF THIS AWARD AGREEMENT REQUIRING
ASSIGNMENT OF INTELLECTUAL PROPERTY (AS DEFINED ABOVE) TO THE COMPANY DO NOT
APPLY TO ANY INTELLECTUAL PROPERTY FOR WHICH NO EQUIPMENT, SUPPLIES, FACILITY,
OR TRADE SECRET INFORMATION OF THE COMPANY WAS USED AND WHICH WAS DEVELOPED
ENTIRELY ON PARTICIPANT’S OWN TIME, UNLESS (A) THE INVENTION RELATES (i)
DIRECTLY TO THE BUSINESS OF THE COMPANY, OR (ii) TO THE COMPANY’S ACTUAL OR
DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT; (B) THE INVENTION RESULTS FROM
ANY WORK PERFORMED BY PARTICIPANT FOR THE COMPANY; OR (C) THE INTELLECTUAL
PROPERTY OTHERWISE QUALIFIES FULLY UNDER THE PROVISIONS OF CALIFORNIA LABOR CODE
SECTION 2870 (ATTACHED HERETO AS EXHIBIT A). THE PARTICIPANT WILL ADVISE THE
COMPANY PROMPTLY IN WRITING OF ANY INVENTIONS THAT PARTICIPANT BELIEVES MEET THE
CRITERIA FOR THIS SECTION 4.5 EXCEPTION TO ASSIGNMENTS AND WHICH WERE NOT
OTHERWISE DISCLOSED ON THE PRIOR INVENTION LIST PREVIOUSLY DELIVERED TO THE
COMPANY TO PERMIT A DETERMINATION OF OWNERSHIP BY THE COMPANY. ANY SUCH
DISCLOSURE WILL BE RECEIVED IN CONFIDENCE. Appendix I - 7



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q016.jpg]
5. Definitions Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 5 and as
provided elsewhere in this Appendix I. For purposes of this Appendix I, the
following definitions apply: “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority, contract or equity
interest. “Confidential Information” means any and all information of the
Company, whether or not in writing, that is not generally known by others with
whom the Company competes or does business, or with whom it plans to compete or
do business, and any and all information, which, if disclosed, would assist in
competition against the Company, including but not limited to (a) all
proprietary information of the Company, including but not limited to the
products and services, technical data, methods, processes, know-how,
developments, inventions, and formulae of the Company, (b) the development,
research, testing, marketing and financial activities and strategic plans of the
Company, (c) the manner in which the Company operates, (d) its costs and sources
of supply, (e) the identity and special needs of the customers, prospective
customers and subcontractors of the Company, and (f) the people and
organizations with whom the Company has business relationships and the substance
of those relationships. Without limiting the generality of the foregoing,
Confidential Information shall specifically include: (i) any and all product
testing methodologies, product test results, research and development plans and
initiatives, marketing research, plans and analyses, strategic business plans
and budgets, and technology grids; (ii) any and all vendor, supplier and
purchase records, including without limitation the identity of contacts at any
vendor, any list of vendors or suppliers, any lists of purchase transactions
and/or prices paid; and (iii) any and all customer lists and customer and sales
records, including without limitation the identity of contacts at purchasers,
any list of purchasers, and any list of sales transactions and/or prices charged
by the Company. Confidential Information also includes any information that the
Company may receive or has received from customers, subcontractors, suppliers or
others, with any understanding, express or implied, that the information would
not be disclosed. Notwithstanding the foregoing, Confidential Information does
not include information that (A) is known or becomes known to the public in
general (other than as a result of a breach of Section 2 hereof by the
Participant), (B) is or has been independently developed or conceived by the
Participant without use of the Company’s Confidential Information or (C) is or
has been made known or disclosed to the Participant by a third party without a
breach of any obligation of confidentiality such third party may have to the
Company of which the Participant is aware. “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company.
Appendix I - 8



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q017.jpg]
6. Compliance with Other Agreements and Obligations The Participant represents
and warrants that his or her employment or other relationship with the Company
and execution and performance of the Award Agreement, including this Appendix I,
will not breach or be in conflict with any other agreement to which the
Participant is a party or is bound, and that the Participant is not now subject
to any covenants against competition or similar covenants or other obligations
to third parties or to any court order, judgment or decree that would affect the
performance of the Participant’s obligations hereunder or the Participant’s
duties and responsibilities to the Company, except as disclosed in writing to
the Company’s General Counsel no later than the time an executed copy of the
Award Agreement, including this Appendix I, is returned by the Participant. The
Participant will not disclose to or use on behalf of the Company, or induce the
Company to use, any proprietary information of any previous employer or other
third party without that party’s consent. Participant agrees that if in the
course of his or her relationship with the Company, Participant is asked for
information relating to Participant’s former employers’ business that would
require Participant to reveal information that is not publicly available,
Participant will refrain from using and providing such information. 7. Entire
Agreement; Severability; Modification With respect to the subject matter hereof,
this Appendix I sets forth the entire agreement between the Participant and the
Company, and, except as otherwise expressly set forth herein, supersedes all
prior and contemporaneous communications, agreements and understandings, written
or oral, regarding the same. If the Participant previously executed an Award
Agreement with an Appendix I or other schedule containing similar provisions,
this Appendix I shall supersede such agreement. In the event of conflict between
this Appendix I and any prior agreement between the Participant and the Company
with respect to the subject matter hereof, this Appendix I shall govern. The
provisions of this Appendix I are severable, and no breach of any provision of
this Appendix I by the Company, or any other claimed breach of contract or
violation of law, shall operate to excuse the Participant’s obligation to
fulfill the requirements of Sections 2, 3 and 4 hereof. No deletion, addition,
marking, notation or other change to the body of this Appendix I shall be of any
force or effect, and this Appendix I shall be interpreted as if such change had
not been made. This Appendix I may not be modified or amended, and no breach
shall be deemed to be waived, unless agreed to in writing by the Participant and
the Company’s General Counsel. If any provision of this Appendix I should, for
any reason, be held invalid or unenforceable in any respect, it shall not affect
any other provisions, and shall be construed by limiting it so as to be
enforceable to the maximum extent permissible by law. Provisions of this
Appendix I shall survive any termination if so provided in this Appendix I or if
necessary or desirable to accomplish the purpose of other surviving provisions.
It is agreed and understood that no changes to the nature or scope of the
Participant’s relationship with the Company shall operate to extinguish the
Participant’s obligations hereunder or require that a new agreement concerning
the subject matter of this Appendix I be executed. 8. Assignment Neither the
Company nor the Participant may make any assignment of this Appendix I or any
interest in it, by operation of law or otherwise, without the prior written
consent of the Appendix I - 9



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q018.jpg]
other; provided, however, the Company may assign its rights and obligations
under this Appendix I without the Participant’s consent (a) in the event that
the Participant is transferred to a position with one of the Company’s
Affiliates or (b) in the event that the Company shall hereafter effect a
reorganization, consolidate with, or merge into any company or entity or
transfer to any company or entity all or substantially all of the business,
properties or assets of the Company or any division or line of business of the
Company with which the Participant is at any time associated. This Appendix I
shall inure to the benefit of and be binding upon the Participant and the
Company, and each of their respective successors, executors, administrators,
heirs, representatives and permitted assigns. 9. Successors The Participant
consents to be bound by the provisions of this Appendix I for the benefit of the
Company, and any successor or permitted assign to whose employ the Participant
may be transferred, without the necessity that a new agreement concerning the
subject matter or this Appendix I be re-signed at the time of such transfer. 10.
Acknowledgement of Understanding In signing or electronically accepting the
Award Agreement, the Participant gives the Company assurance that the
Participant has read and understood all of its terms; that the Participant has
had a full and reasonable opportunity to consider its terms and to consult with
any person of his or her choosing before signing or electronically accepting;
that the Participant has not relied on any agreements or representations,
express or implied, that are not set forth expressly in the Award Agreement,
including this Appendix I; and that the Participant has signed the Award
Agreement knowingly and voluntarily. [no more text on this page] Appendix I - 10



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q019.jpg]
EXHIBIT A CALIFORNIA LABOR CODE SECTION 2870 INVENTION ON OWN TIME-EXEMPTION
FROM AGREEMENT “(a) Any provision in an employment agreement which provides that
an employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer. (b) To the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.”
Appendix I - 11



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q020.jpg]
Appendix II Country Addendum Special Terms and Conditions Applicable in
Countries Outside the United States Except as provided otherwise herein, any
capitalized term not defined in this Country Addendum shall have the same
meaning as is ascribed thereto in the Plan or the Agreement, as applicable. This
Country Addendum includes additional (or, if indicated, different) terms and
conditions that govern the Award granted to the Participant under the Plan if
the Participant works and/or resides in one of the countries listed below. If
the Participant is a citizen or resident of a country other than that in which
he or she is currently working and/or residing (or is considered as such for
local law purposes) or if the Participant transfers his or her service
relationship and/or residence to another country after the Award is granted, the
Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to the Participant. ALL
COUNTRIES OUTSIDE THE UNITED STATES Responsibility for Taxes. The Participant
acknowledges that, regardless of any action taken by the Company or, if
different, the Participant’s employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”) is and remains the
Participant’s responsibility and may exceed the amount, if any, actually
withheld by the Company or the Employer. The Participant further acknowledges
that the Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax- Related Items in connection with any aspect
of the Plan, including, but not limited to, the grant, vesting or exercise (if
applicable) of the Award, the delivery of shares of Common Stock, the subsequent
sale of any shares of Common Stock acquired pursuant to the Award and the
receipt of any dividends, dividend equivalents or other distributions with
respect to the shares of Common Stock; and (b) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the Award to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make arrangements acceptable to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
sole discretion, to satisfy any withholding obligation for Tax-Related Items by
one or a combination of the following: (i) withholding from the Participant’s
wages or other cash compensation payable to the Participant by the Company
and/or the Employer; (ii) withholding from the proceeds of the sale of any
shares of Common Stock acquired pursuant to the Award either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Appendix II - 1



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q021.jpg]
Participant’s behalf pursuant to this authorization without further consent);
(iii) withholding from any shares of Common Stock to be delivered to the
Participant pursuant to the Award; and/or (iv) any other method approved by the
Company and, to the extent required by applicable law or the Plan, approved by
the Committee. Depending on the withholding method, the Company and/or the
Employer may withhold for Tax- Related Items by considering statutory or other
withholding rates, including minimum or maximum rates in the jurisdiction(s)
applicable to the Participant. In the event of any over- withholding, the
Participant may receive a refund of any over-withheld amount in cash (without
interest and without entitlement to the equivalent amount in shares of Common
Stock). If the obligation for Tax-Related Items is satisfied by withholding
shares of Common Stock, for tax purposes, the Participant will be deemed to have
been issued the full number of shares of Common Stock to which he or she is
entitled pursuant to the Award, notwithstanding that a number of shares of
Common Stock are withheld to satisfy the obligation for Tax-Related Items. The
Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue the shares of Common Stock or the proceeds of the sale of shares of Common
Stock, if the Participant fails to comply with the Participant’s obligations in
connection with the Tax-Related Items. Nature of Grant. In accepting the Award,
the Participant acknowledges, understands and agrees that: a) the Plan is
established voluntarily by the Company, it is discretionary in nature and it may
be modified, amended, suspended or terminated by the Company at any time, to the
extent permitted by the Plan; b) the grant of the Award is exceptional,
voluntary and occasional and does not create any contractual or other right to
receive future Awards, or benefits in lieu of Awards, even if Awards have been
granted in the past; c) all decisions with respect to future awards, if any,
will be at the sole discretion of the Company; d) the Award and the
Participant’s participation in the Plan shall not create or amend a right to
employment or be interpreted as forming an employment or service contract with
the Company or any Subsidiary (including the Employer); e) the Participant is
voluntarily participating in the Plan; f) the future value of the underlying
shares of Common Stock is unknown, indeterminable and cannot be predicted with
certainty; g) if the Participant acquires shares of Common Stock, the value of
such shares of Common Stock may increase or decrease in value, even below the
per share exercise price; Appendix II - 2



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q022.jpg]
h) unless otherwise agreed with the Company, the Award is not granted as
consideration for, or in connection with, any service the Participant may
provide as a director of a Subsidiary; i) no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award resulting from
the Participant's Termination of Employment (for any reason whatsoever whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any); j) unless otherwise provided in the Plan or by
the Company in its discretion, the Award and any benefit that may be received
pursuant to this Agreement do not create any entitlement to have the Award or
any such benefit transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of Common Stock underlying the Award; and k)
neither the Company nor any Subsidiary (including the Employer) shall be liable
for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the Award or
of any amounts due to the Participant pursuant to the Award or the subsequent
sale of any shares of Common Stock acquired pursuant to the Award. No Advice
Regarding Grant. The Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan or the Participant’s acquisition or sale
of the underlying shares of Common Stock. The Participant should consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
Language. The Participant acknowledges and represents that he or she is
proficient in the English language or has consulted with an advisor who is
sufficiently proficient in English so as to allow the Participant to understand
the terms and conditions of this Agreement or any other document related to the
Award and/or the Plan. Furthermore, if the Participant has received this
Agreement, or any other document related to the Award and/or the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on participation in the Plan or on the Award or shares of Common
Stock acquired pursuant to the Award, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
undersigned to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. Choice of Venue. Participant agrees to
the exclusive venue and jurisdiction of the State and Federal Courts located in
the state of Delaware and waives any objection based on lack of Appendix II - 3



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q023.jpg]
jurisdiction or inconvenient forum. Any action relating to or arising out of
this Plan must be commenced within one year after the cause of action accrued.
Insider Trading / Market Abuse Restrictions. The Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions including, but not limited to, the United States (“U.S.”) and the
Participant’s country of residence, which may affect the Participant’s ability
to accept, acquire, sell or otherwise dispose of shares of Common Stock or
Awards, or rights linked to the value of shares of Common Stock during such
times as the Participant is considered to have “inside information” regarding
the Company (as defined by the laws or regulations in the applicable
jurisdictions). Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under the Company’s
insider trading policy as set forth in the “Avaya Holdings Corp. Insider Trading
and Disclosure of Confidential Information Policy for Directors, Officers and
Employees.” The Participant is responsible for ensuring compliance with any
applicable restrictions. Exchange Control, Tax and/or Foreign Asset / Account
Reporting. Certain foreign asset and/or foreign account reporting requirements
and exchange controls may affect the Participant’s ability to purchase or hold
shares of Common Stock under the Plan or funds received from participating in
the Plan in a brokerage or bank account outside of the Participant’s country.
The Participant may be required to report such accounts, assets or transactions
to the tax or other authorities in the Participant’s country. The Participant
may also be required to repatriate sale proceeds or other funds received as a
result of his or her participation in the Plan to the Participant’s country
through a designated bank or broker and/or within a certain time after receipt.
The Participant is responsible for complying with any applicable regulations and
should consult with his or her personal legal and tax advisors for any details.
Data Privacy. This provision replaces Section 12 (Transfer of Personal Data) of
the Agreement: If the Participant would like to participate in the Plan, the
Participant will need to review the information provided in this Agreement and,
where applicable, declare consent to the processing and/or transfer of personal
data as described below. a) EEA+ Controller and Representative. If the
Participant is based in the European Union (“EU”), the European Economic Area,
Switzerland or, if and when the United Kingdom leaves the EU, the United Kingdom
(collectively “EEA+”), the Participant should note that the Company, with its
address at 350 Mt. Kemble Avenue, Morristown, NJ 07960, United States of
America, is the controller responsible for the processing of the Participant’s
personal data in connection with the Agreement and the Plan. The Company’s
representative in the EU is Avaya Deutschland GmbH, Theodor-Heuss Allee 112,
Frankfurt, Germany 60486. b) Data Collection and Usage. The Company collects,
uses and otherwise processes certain personal data about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, email address, date of birth, social insurance number,
passport or other identification number (e.g., resident registration number),
salary, nationality, job title, any shares of stock or Appendix II - 4



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q024.jpg]
directorships held in the Company, details of all Awards or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, which the Company receives
from the Participant, the Employer or otherwise in connection with this
Agreement or the Plan (“Data”), for the purposes of implementing, administering
and managing the Plan and allocating the cash payment or shares of Common Stock
pursuant to the Plan. If the Participant is based in the EEA+, the legal basis,
where required, for the processing of Data by the Company is the necessity of
the data processing for the Company to (i) perform its contractual obligations
under this Agreement, (ii) comply with legal obligations established in the
EEA+, or (iii) pursue the legitimate interest of complying with legal
obligations established outside of the EEA+. If the Participant is based outside
of the EEA+, the legal basis, where required, for the processing of Data by the
Company is the Participant’s consent, as further described below. c) Stock Plan
Administration Service Providers. The Company transfers Data to Fidelity Stock
Plan Services, LLC, an independent service provider (the "Service Provider"),
which is assisting the Company by performing recordkeeping and administration
services for the Plan. In the future, the Company may select a different service
provider and share Data with such other provider serving in a similar manner.
The Service Provider will open an account for the Participant to receive and
trade shares of Common Stock acquired under the Plan. The Participant may be
asked to agree on separate terms and data processing practices with the Service
Provider, with such agreement being a condition to the ability to participate in
the Plan. d) International Data Transfers. In the event the Participant resides,
works or is otherwise located outside of the U.S., Data will be transferred from
the Participant’s country to the U.S., where the Company and its service
providers are based. The Participant understands and acknowledges that the U.S.
is not subject to an unlimited adequacy finding by the European Commission and
might not provide a level of protection of personal data equivalent to the level
of protection in the Participant’s country. As a result, in the absence of a
self-certification of the data recipient in the U.S. under the EU/U.S. or
Swiss/U.S. Privacy Shield Framework or the implementation of appropriate
safeguards such as the Standard Contractual Clauses adopted by the EU Commission
or binding corporate rules approved by the competent EU data protection
authority, the processing of personal data might not be subject to substantive
data processing principles or supervision by data protection authorities. In
addition, data subjects might have no or less enforceable rights regarding the
processing of their personal data. Neither the Company nor the Service Provider
is currently self-certified under the EU/U.S. or Swiss/U.S. Privacy Shield
Framework but the Company has Appendix II - 5



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q025.jpg]
implemented binding corporate rules, among others, with its subsidiaries in the
EEA+. If the Participant is based in the EEA+, Data will be transferred from the
EEA+ to the Company based on the binding corporate rules. The Participant may
view a copy of such appropriate safeguards at
https://www.avaya.com/en/privacy/bcr/. The onward transfer of Data from the
Company to the Service Provider or, as the case may be, a different service
provider of the Company is based solely on the Participant’s consent, as further
described below. If the Participant is based outside of the EEA+, the Company’s
legal basis, where required, for the transfer of Data from the Participant’s
country to the Company and from the Company onward to the Service Provider or,
as the case may be, a different service provider of the Company is the
Participant’s consent, as further described below. e) Data Retention. The
Company will hold and use the Data only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan, or as
required to comply with legal or regulatory obligations, including under tax and
security laws. f) Data Subject Rights. The Participant may have a number of
rights under data privacy laws in his or her jurisdiction. Depending on where
the Participant is based, such rights may include the right to (i) request
access or copies of Data the Company processes, (ii) the rectification or
amendment of incorrect or incomplete Data, (iii) the deletion of Data, (iv)
request restrictions on the processing of Data, (v) object to the processing of
Data for legitimate interests, (vi) the portability of Data, (vi) lodge
complaints with competent authorities in the Participant’s jurisdiction, and/or
to (viii) receive a list with the names and addresses of any potential
recipients of Data. To receive additional information regarding these rights or
to exercise these rights, the Participant can contact the Company's data privacy
office at dataprivacy@avaya.com or, for the Participants in the EEA+, view the
Company's binding corporate rules at https://www.avaya.com/en/privacy/bcr/. g)
Necessary Disclosure of Personal Data. The Participant understands that
providing the Company with Data is necessary for the performance of the
Agreement and that the Participant’s refusal to provide Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan. h) Voluntariness and
Consequences of Consent Denial or Withdrawal. Participation in the Plan is
voluntary and the Participant is providing any consents referred to herein on a
purely voluntary basis. The Participant understands that he or she may withdraw
any such consent at any time with future effect for any or no reason. If the
Participant does not consent, or if the Participant later seeks to withdraw the
Participant’s consent, the Participant’s salary from or employment and career
with the Employer will not be affected; the only consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant Awards to Appendix II - 6



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q026.jpg]
the Participant or administer or maintain the Awards. For more information on
the consequences of refusal to consent or withdrawal of consent, the Participant
should contact the Company's data privacy office at dataprivacy@avaya.com.
Declaration of Consent. If the Participant is based in the EEA+, by accepting
the Award and indicating consent via the Company’s online acceptance procedure,
the Participant explicitly declares his or her consent to the onward transfer of
Data by the Company to the Service Provider or, as the case may be, a different
service provider of the Company in the U.S. as described above. If the
Participant is based outside of the EEA+, by accepting the Awards and indicating
consent via the Company’s online acceptance procedure, Participant explicitly
declares his or her consent to the entirety of the Data processing operations
described in this Agreement including, without limitation, the onward transfer
of Data by the Company to the Service Provider or, as the case may be, a
different service provider of the Company in the U.S. BELGIUM Acceptance of
Agreement. If the Award is an Option, the Participant should refer to the
separate Belgium Option Package for information about the tax impact of the
acceptance of the Award and consult his or her personal tax advisor for further
information. CANADA Method of Exercise and Payment. If this Award is an Option,
due to tax considerations in Canada and notwithstanding the provisions of
Section 6.4(d) of the Plan, the Participant may not pay the Per Share Exercise
Price by having the Company withhold shares of Common Stock issuable upon
exercise of the Option or in the form of Common Stock owned by the Participant.
The Company reserves the right to allow these forms of payment of the Per Share
Exercise Price for legal or administrative reasons. Delivery of Shares /
Settlement. The Award will be settled by the delivery of shares of Common Stock
and not by the delivery of cash or a combination of cash and shares of Common
Stock. Securities Law Notification. The Participant is permitted to sell any
shares of Common Stock acquired under the Plan through the Service Provider or
other such stock plan service provider as may be selected by the Company in the
future, provided the sale of shares takes place outside Canada through
facilities of a stock exchange on which the Common Stock is listed. The Common
Stock is currently listed on the New York Stock Exchange. Appendix II - 7



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q027.jpg]
The following provisions will apply to individuals who are residents of Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or directly
hereto, be drawn up in English. Consentement à la Langue Utilisée. Les parties
reconnaissent avoir exigé la rédaction en anglais de cette convention, ainsi que
de tous documents, avis et procédures judiciaires, exécutés, donnés ou intentés
en vertu de, ou liés directement ou indirectement à, la présente convention.
Data Privacy. This provision supplements the above Data Privacy section of this
Country Addendum: The Participant hereby authorizes the Company and the
Company’s representatives to discuss with and obtain all relevant information
from all personnel, professional or not, involved in the administration and
operation of the Plan. The Participant further authorizes the Company and its
Subsidiaries (including the Employer) to disclose and discuss the Plan with
their advisors. The Participant further authorizes the Company and the Employer
to record and keep such information in Participant’s employment file. GERMANY No
country specific terms and conditions. INDIA Method of Exercise and Payment. If
this Award is an Option, due to exchange control considerations in India and
notwithstanding the provisions of Section 6.4(d) of the Plan, the Participant
may not pay the Per Share Exercise Price through a procedure whereby the
Participant delivers irrevocable instructions to a broker acceptable to the
Committee to sell a number of shares of Common Stock with an aggregate value
equal to the Per Share Exercise Price and deliver the proceeds of such sale to
the Company, unless all of the shares of Common Stock subject to the exercised
portion of the Option are sold at such time (i.e., a "sell-to-cover" method of
exercise and payment is not permitted but a "sell-all" method of exercise and
payment is permitted). The Company reserves the right to allow this form of
payment of the Per Share Exercise Price for legal or administrative reasons.
IRELAND No country specific terms and conditions. ITALY Method of Exercise and
Payment. If this Award is an Option, due to regulatory considerations in Italy
and notwithstanding the provisions of Section 6.4(d) of the Plan, the
Participant must pay the Appendix II - 8



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q028.jpg]
Per Share Exercise Price through a procedure whereby the Participant delivers
irrevocable instructions to a broker acceptable to the Committee to sell a
number of shares of Common Stock with an aggregate value equal to the Per Share
Exercise Price and deliver the proceeds of such sale to the Company, provided
that all of the shares of Common Stock subject to the exercised portion of the
Option must be sold at such time (i.e., a "sell-all" method of exercise and
payment is required). The Company reserves the right to allow other forms of
payment of the Per Share Exercise Price for legal or administrative reasons.
Plan Document Acknowledgment. In accepting the Award, the Participant
acknowledges that the Participant has received a copy of the Plan and the
Agreement and has reviewed the Plan and the Agreement in their entirety and
fully understands and accepts all provisions of the Plan and the Agreement. The
Participant further acknowledges that the Participant has read and specifically
and expressly approves the following sections of the Agreement and the Country
Addendum: Vesting (for RSUs and PRSUs); Vesting and Exercisability (for
Options); Exercise Following Termination (for Options); Securities
Representation (for RSUs and PRSUs); Compliance with Laws; Further Assurances;
Acceptance of Agreement; Withholding and Responsibility for Taxes; Language;
Imposition of Other Requirements; Governing Law; Choice of Venue. MEXICO Plan
Document Acknowledgment. By accepting the Award, the Participant acknowledges
that he or she has received a copy of the Plan and the Agreement, which the
Participant has reviewed. The Participant acknowledges further that he or she
accepts all the provisions of the Plan and the Agreement. The Participant also
acknowledges that he or she has read and specifically and expressly approves the
terms and conditions set forth in the Nature of Grant section, which clearly
provide as follows: (i) the Participant’s participation in the Plan does not
constitute an acquired right; (ii) the Plan and the Participant’s participation
in it are offered by the Company on a wholly discretionary basis; (iii) the
Participant’s participation in the Plan is voluntary; and (iv) none of the
Company or its Subsidiaries (including the Employer) are responsible for any
decrease in the value of any shares of Common Stock (or the amount of any cash
payment) that may be acquired under the Plan. Labor Law Policy and
Acknowledgment. In accepting the Award, the Participant expressly recognizes
that Avaya Holdings Corp., with offices at 350 Mt. Kemble Avenue, Morristown, NJ
07960, United States of America, is solely responsible for the administration of
the Plan and that the Participant’s participation in the Plan does not
constitute an employment relationship between the Participant and the Company
since the Participant is participating in the Plan on a wholly commercial basis
and the Participant’s sole Employer is a Subsidiary in Mexico (“Avaya- Mexico”).
Based on the foregoing, the Participant expressly recognizes that the Plan and
the benefits that the Participant may derive from his or her participation in
the Plan do not establish any rights between the Participant and Avaya-Mexico,
and do not form part of the employment conditions and/or benefits provided by
Avaya-Mexico and any modification of the Plan or its termination shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment. Appendix II - 9



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q029.jpg]
The Participant further understands that his or her participation in the Plan is
a result of a unilateral and discretionary decision of the Company; therefore,
the Company reserves the absolute right to amend and/or discontinue the
Participant’s participation at any time without any liability to the
Participant. Finally, the Participant hereby declares that he or she does not
reserve any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to the Company and its Subsidiaries, branches, representation offices,
shareholders, officers, agents or legal representatives with respect to any
claim that may arise. Reconocimiento del Plan. Al aceptar este premio ("Award"),
el Participante reconoce que él o ella ha recibido una copia del plan y del
Contrato y que lo ha revisado. El Participante reconoce además que acepta todas
las disposiciones del Plan y del Contrato. El Participante de igual forma
reconoce que acepta los términos y condiciones establecidos en la sección
Naturaleza del Otorgamiento ("Nature of Grant"), que estipula claramente lo
siguiente: (i) la participación del Participante en el Plan no constituye un
derecho adquirido; (ii) la Compañía ofrece el plan y la Participación del
Participante en él de manera totalmente discrecional; (iii) la participación del
Participante en el Plan es voluntaria; y (iv) ninguna de las Compañías o
Subsidiarias (incluido el Patrón) son responsables de cualquier disminución en
el valor de las Acciones (o el monto de cualquier pago en efectivo) que pueda
adquirirse en virtud del Plan Política de la Ley Laboral y Reconocimiento. Al
aceptar este Premio ("Award"), el Participante reconoce expresamente que Avaya
Holdings Corp., con oficinas ubicadas en 350 Mt. Kemble Avenue, Morristown, New
Jersey 07960, U.S.A.., es el único responsable de la administración del Plan y
que la participación del Participante en el mismo, el pago del premio o la
adquisición de Acciones no constituye de ninguna manera una relación laboral
entre el Participante y la Compañía, debido a que la participación de esa
persona en el Plan deriva únicamente de una relación comercial y el único Patrón
del participante es un Afiliada Mexicana de la Compañía (“Avaya-México”).
Derivado de lo anterior, el Participante reconoce expresamente que el Plan y los
beneficios que pudieran derivar para el Participante por su participación en el
mismo, no establecen ningún derecho entre el Participante e Avaya-México, y no
forman parte de las condiciones laborales y/o prestaciones otorgadas por
Avaya-México, y cualquier modificación al Plan o la terminación del mismo de
ninguna manera podrá ser interpretada como una modificación o desmejora de los
términos y condiciones de trabajo del Participante. Asimismo, el Participante
reconoce que su participación en el Plan es resultado de la decisión unilateral
y discrecional de la Compañía, por lo tanto, la Compañía se reserva el derecho
absoluto para modificar y/o discontinuar la participación del Participante en
cualquier momento, sin ninguna responsabilidad hacia el Participante. Finalmente
el Participante manifiesta que no se reserva ninguna acción o derecho que
ejercitar en contra dela Compañía, por cualquier compensación o daños en
relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia exime amplia y completamente a la Compañía, sus
Afiliadas, sucursales, oficinas de representación, sus accionistas,
administradores, agentes y representantes legales con respecto a cualquier
reclamo que pudiera surgir. Appendix II - 10



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q030.jpg]
NETHERLANDS No country specific terms and conditions. SINGAPORE Securities Law
Notification. The grant of the Award is being made pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the SFA under which it is exempt
from the prospectus and registration requirements and is not made with a view to
the underlying shares of Common Stock being subsequently offered for sale to any
other party. The Plan has not been and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore. Any shares of Common Stock
acquired pursuant to the Award cannot be offered for sale in Singapore prior to
the six-month anniversary of the Grant Date, unless such offer or sale is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). SPAIN Labor Law Acknowledgement. By accepting the Award, the
Participant consents to participation in the Plan and acknowledges that the
Participant has received a copy of the Plan. The Participant understands that
the Company has unilaterally, gratuitously and in its sole discretion decided to
grant the Award under the Plan to individuals who may be employees of the
Company or its Subsidiaries throughout the world. The decision is limited and
entered into based upon the express assumption and condition that any grant will
not economically or otherwise bind the Company or any Subsidiary on an ongoing
basis, other than as expressly set forth in the Agreement. Consequently, the
Participant understands that the Award is granted on the assumption and
condition that the Award and any shares of Common Stock acquired pursuant to the
Award shall not become part of any employment or service contract (whether with
the Company or any Subsidiary) and shall not be considered a mandatory benefit,
salary for any purpose (including severance compensation) or any other right
whatsoever. Furthermore, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from the grant of
the Award, which is gratuitous and discretionary, since the future value of the
Award and the underlying shares of Common Stock is unknown and unpredictable. In
addition, the Participant understands that the grant of the Award would not be
made but for the assumptions and conditions set forth hereinabove; thus, the
Participant understands, acknowledges and freely accepts that, should any or all
of the assumptions be mistaken or any of the conditions not be met for any
reason, the Award and any right to a cash payment or shares of Common Stock
shall be null and void. Further, the Participant understands and agrees that
upon Termination of Employment, unless otherwise specifically provided in the
Agreement or determined by the Committee or its designee, any unvested portion
of the Award will be immediately forfeited and, if the Award is an Option, any
vested portion of the Option shall remain exercisable only for the period
described in Section Appendix II - 11



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q031.jpg]
4 of the Agreement and shall be subject to the terms of the Plan and,
thereafter, any unexercised portion of the Option will be forfeited. In
particular, the Participant understands and agrees that, unless otherwise
expressly provided in the Agreement or determined by the Committee or its
designee, the unvested portion of the Award, and any vested portion of an Option
that is not exercised within any post-termination exercise period described in
the Agreement, will be cancelled without entitlement to any shares of Common
Stock or to any amount as indemnification if the Participant terminates
employment by reason of, but not limited to, resignation; disciplinary dismissal
adjudged to be with cause; disciplinary dismissal adjudged or recognized to be
without good cause (i.e., subject to a "despido improcedente"); individual or
collective layoff on objective grounds, whether adjudged to be with cause or
adjudged or recognized to be without cause; material modification of the terms
of employment under Article 41 of the Workers’ Statute; relocation under Article
40 of the Workers’ Statute; Article 50 of the Workers’ Statute; unilateral
withdrawal by the Participant's employer; and under Article 10.3 of Royal Decree
1382/1985. Securities Law Notification. No “offer of securities to the public,”
as defined under Spanish law, has taken place or will take place in the Spanish
territory in connection with the grant of the Award. The Agreement has not been,
nor will it be, registered with the Comisión Nacional del Mercado de Valores,
and does not constitute a public offering prospectus. UNITED ARAB EMIRATES
Securities Law Notification. The Award is being offered only to qualified
employees of the Company and its Subsidiaries and is in the nature of providing
equity incentives to such employees in the United Arab Emirates. Any documents
related to the Plan, including the Plan and the Agreement, are intended for
distribution only to such employees and must not be delivered to, or relied on
by, any other person. Prospective acquirers of any securities offered pursuant
to the Award should conduct their own due diligence on securities. If the
Participant does not understand the contents of the Plan or the Agreement, the
Participant should consult an authorized financial adviser. UNITED KINGDOM
("U.K.") Withholding. This provision supplements the Withholding section of the
Agreement (if applicable) and the Responsibility for Taxes section of this
Country Addendum: Without limitation to the Withholding section of the Agreement
(if applicable) and the Responsibility for Taxes section of this Country
Addendum, the Participant hereby agrees that the Participant is liable for all
Tax-Related Items and hereby covenants to pay all such Tax- Related Items, as
and when requested by the Company or the Employer, as applicable, or by Her
Majesty’s Revenue and Customs (“HMRC”) (or any other tax or relevant authority).
The Participant also hereby agrees to indemnify and keep indemnified the Company
and the Employer, as applicable, Appendix II - 12



--------------------------------------------------------------------------------



 
[avaya-ex101_2020331x10q032.jpg]
against any Tax-Related Items that they are required to pay or withhold or have
paid or will pay to HMRC (or any other tax or relevant authority) on the
Participant’s behalf. Notwithstanding the foregoing, if the Participant is a
director or executive officer of the Company (within the meaning of Section
13(k) of the Exchange Act), the terms of the immediately foregoing provision
will not apply. In the event that the Participant is such a director or
executive officer of the Company and the U.K. income tax liability arising as a
result of participation in the Plan is not collected from or paid by the
Participant within ninety (90) days of the end of the U.K. tax year in which an
event giving rise to the indemnification described above occurs, the amount of
any uncollected income tax may constitute a benefit to the Participant on which
additional income tax and national insurance contributions may be payable. The
Participant acknowledges that he or she will be responsible for reporting and
paying any income tax due on this additional benefit directly to the HMRC under
the self-assessment regime and for paying the Company or the Employer, as
applicable, for the value of any employee national insurance contributions due
on this additional benefit. Appendix II - 13



--------------------------------------------------------------------------------



 